Exhibit 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) ANNOUNCEMENT ON CONNECTED TRANSACTIONS The Board announces that on 27 March 2009, Sinopec Corp. and Sinopec Sales & Industrial Company entered into eight Property Right Wholly Transfer Agreements, pursuant to which Sinopec Corp. will acquire from Sinopec Sales & Industrial Company its property rights of the Eight Oil Product Pipeline Project Divisions. The Board announces that on 27 March 2009, Sinopec Corp. and Sinopec Group Company entered into an Equity Transfer Agreement, pursuant to which Sinopec Corp. will acquire from Sinopec Group Company its 100% state-owned equity interest in Qingdao Petrochemical. The Board announces that on 27 March 2009, Sinopec Corp. and Asset Management Company entered into an Equity Transfer Agreement, pursuant to which Sinopec Corp. will acquire from Asset Management Company its 41.99% state-owned equity interest in Shijiazhuang Chemical Fiber. The Board announces that on 27 March 2009, Sinopec Corp. and Shengli Petroleum & Chemical Construction entered into an Asset Transfer Agreement, pursuant to which Sinopec Corp. will acquire from Shengli Petroleum & Chemical Construction its Submarine Pipeline and Cable Testing and Maintenance Devices The Board announces that on 27 March 2009, Sinopec Corp. and Asset Management Company entered into an Asset Transfer Agreement, pursuant to which Sinopec Corp. will acquire from Asset Management Company its Certain Assets of Shijiazhuang Branch Company. The Board also announces that on 27 March 2009, Sinopec Corp. and Asset Management Company entered into an Asset Transfer Agreement, pursuant to which Sinopec Corp. will dispose Jinling Branch Company Fertilizer Equipments to Asset Management Company. The consideration for the Acquisition is RMB1,839.38 million (approximately HK$2,078.50 million) and the consideration for the Disposal is RMB157.47 million (approximately HK$177.94 million). Sinopec Corp. and Asset Management Company will pay for the consideration in cash respectively. Sinopec Group Company is the controlling shareholder of Sinopec Corp., holding 75.84% of the issued share capital of Sinopec Corp. Pursuant to the Shanghai Listing Rules and the Hong Kong Listing Rules, Sinopec Group Company (with its subsidiaries) constitutes a connected person of Sinopec Corp. (with its subsidiaries). The Target Assets for Acquisition are owned by Sinopec Group Company or its subsidiary, and the Target Assets for Disposal will be transferred to Asset Management Company of Sinopec Group Company. Accordingly, the Transaction constitutes a connected transaction under the Shanghai Listing Rules and the Hong Kong Listing Rules. As each of the percentage ratios (as defined in Rule 14.07 of the Hong Kong Listing Rules) applicable to the Transaction is below 2.5%, the Transaction shall comply with reporting and announcement requirement under Rule 14A.45 and Rule 14A.47 of the Hong Kong Listing Rules and is not subject to the approval of the independent shareholders of Sinopec Corp. ISUMMARY OF KEY INFORMATION 1Transaction Details The 27th Meeting of the Third Session of the Board was held on 27 March 2009, at which the “Proposal Concerning the Acquisition of the Property Rights of the Eight Oil Product Pipeline Project Divisions and Equity Interests and Certain Assets of Qingdao Petrochemical and Shijiazhuang Chemical Fiber from Sinopec Group Company or its Subsidiaries and Disposal of Certain Assets” was considered and approved. According to the above proposal, Sinopec Corp. will acquire the property rights of the Eight Oil Product Pipeline Project Divisions and equity interests and certain assets of two limited liability companies (collectively, “Target Assets for Acquisition”) from Sinopec Group Company or its subsidiaries.
